            Case 2:19-cv-01630-MJP Document 28 Filed 11/15/19 Page 1 of 10



 1                                                                   The Honorable Marsha Pechman
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
 9
     ROBERT A. WEAN,
10                                                      No.: 2:19-cv-01630-MJP
                            Plaintiff,
11
                                                        REPLY TO RESPONSE TO OPPOSITION
             vs.
12                                                      OF DEFENDANTS TO PLAINTIFFS’
                                                        MOTION FOR PRELIMINARY
13   US BANK NATIONAL ASSOCIATION,                      INJUNCTION
     NOT IN ITS INDIVIDUAL CAPACITY
14   BUT SOLELY AS TRUSTEE FOR THE
     RMAC TRUST, SERIES 2016-CTT,                       NOTED FOR HEARING ON
15   RUSHMORE LOAN MANAGEMENT
     SERVICES, LLC, MTC FINANCIAL, INC.,                November 15, 2019
16   dba TRUSTEE CORPS,
17
                            Defendants.
18

19
            Plaintiff Robert A. Wean (“Wean” or “Plaintiff”) respectfully submits the following
20
     reply in support of his motion for preliminary injunction.
21
                                         I.    INTRODUCTION
22
            Defendants US Bank, N.A., Not in its Individual Capacity but Solely as Trustee for the
23

24   RMAC Trust, Series 2016-CTT (“U.S. Bank”), and Rushmore Loan Management Services, LLC

25   (“Rushmore”) argue that Wean’s loan should not be subject to a strict application of the six year
26   statute of limitations under Wash. Rev. Code 4.16.040(1) due to a series of written
27
      REPLY TO RESPONSE TO OPPOSITION OF DEFENDANTS TO                       HENRY & DEGRAAFF, P.S.
                                                                                787 MAYNARD AVE S.
      PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 1
                                                                             SEATTLE, WASHINGTON 98104
      CASE NO.: 2:19-CV-01630                                                 TELEPHONE (206) 330-0595
                                                                                 FAX (206) 400-7609
            Case 2:19-cv-01630-MJP Document 28 Filed 11/15/19 Page 2 of 10



     acknowledgment and tolling events. Since the bankruptcy discharge on December 7, 2007, the
 1
 2   date the statute of limitations started to run, Defendants allege Wean made a partial payment on

 3   the US Bank loan in 2013 (Wash. Rev. Code 4.16.270) and several loan modification
 4   applications which they allege restated the statute of limitations pursuant to the written
 5
     acknowledgment statute, Wash. Rev. Code 4.16.280. Additionally, Defendants argue that
 6
     unfinished nonjudicial foreclosures and bankruptcy filings tolled the statute of limitations
 7
     pursuant to Wash. Rev. Code 4.16.230. Plaintiff do not contest that bankruptcy cases filed after
 8

 9   the December 2007 discharge tolled the statute of limitations. Wash. Rev. Code 4.16.230;

10   Merceri v. Deutsche Bank AG, 2 Wash.App.2d 143, 408 P.3d 1140 (Wash. Ct. App. 2018).

11   However, the Plaintiff does not agree that the law is at all settled as to whether loan modification
12   applications, participation in a mediation governed by the Washington State Foreclosure
13
     Fairness Act under Wash. Rev. Code 61.24.163, or involuntary partial payments to the loan
14
     meet the criteria for written acknowledgement. Likewise, the law is not settled as to whether
15
     tolling is allowed for the unsuccessful completion of multiple incomplete nonjudicial
16

17   foreclosure proceedings.

18                                    II.    LEGAL ARGUMENTS

19          A.      Involuntary Payments Do Not Revive the Statue of Limitations
20
            Defendants assert that Wean made a partial payment in October 2013 on the US Bank
21
     loan, thus reviving the statute of limitations under Wash. Rev. Code 4.16.270. Dkt No. 24-1,
22
     Montoya Decl. ¶ 16, Ex. M-4. However, any payment allegedly credited to the loan in October
23
     2013 was not made by Wean. Supplemental Declaration of Robert A. Wean, at ¶ 3, 7-9, Ex. A.
24

25   Although Defendant’s argument refers to a “check” signed by Wean and tendering $2,738.46 to

26

27
      REPLY TO RESPONSE TO OPPOSITION OF DEFENDANTS TO                         HENRY & DEGRAAFF, P.S.
                                                                                  787 MAYNARD AVE S.
      PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 2
                                                                               SEATTLE, WASHINGTON 98104
      CASE NO.: 2:19-CV-01630                                                   TELEPHONE (206) 330-0595
                                                                                   FAX (206) 400-7609
            Case 2:19-cv-01630-MJP Document 28 Filed 11/15/19 Page 3 of 10



     PennyMac, no evidence of any “check” was produced. Dkt 24, Resp. at 8:9-10; Dkt 24-1, Montoya
 1
 2   Decl. ¶ 16, Ex. M-4.

 3          The only evidence Defendants produced of the existence of this so called “partial
 4   payment” is a letter from Penny Mac to the borrower and a October 2013 mortgage statement that
 5
     credits $2,738.46 to “escrow.” Dkt No. 24-1, Montoya Decl. ¶ 16, Ex. M-4. If Wean had actually
 6
     made a partial payment on the loan, Penny Mac would have credited it first to interest and then to
 7
     principal. Clausing v. Virginia Lee Homes, Inc., 62 Wash.2d 771, 776, 384 P.2d 644 (1963) (The
 8

 9   general principle is that absent an agreement, direction or statute to the contrary, a payment on an

10   installment agreement is applied first to interest and then to principal.) Thus, a credit to “escrow”

11   is not evidence of any voluntary payment but likely a refund or credit of some escrow item on his
12   account. Nor is a payment to escrow a payment on the debt at issue – it is a contractual obligation
13
     required to preserve the bank’s position, similar to the borrower’s obligation to pay utility bills to
14
     prevent a senior-position utility lien on the property, and thus cannot be a payment that restarts
15
     the statute of limitations. Wash. Rev. Code 4.16.270.
16

17          B.      Written Acknowledgment

18          Loan Modifications

19          The Defendants argue that in applications for loan modifications made on June 2010,
20
     October 2013, June 2014, May 2015, and February 2019, Wean acknowledged the debt and
21
     restarted the limitations period. Dkt 24, Resp. at 9. This holding is contrary to Washington law.
22
     The majority of cases interpreting Wash. Rev. Code 4.16.280 stand for the principle that the
23
     writing must infer an intent to renew a promise to pay the original debt. In re Receivership of
24

25   Tragopan Props., LLC, 164 Wn. App. 268, 273-74, 263 P.3d 613 (2011), citing to Dolby v.

26   Fisher, 1 Wn.2d 181, 95 P.2d 369 (1939). This promise also has a limitation that "[i]f one in
27
      REPLY TO RESPONSE TO OPPOSITION OF DEFENDANTS TO                          HENRY & DEGRAAFF, P.S.
                                                                                   787 MAYNARD AVE S.
      PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 3
                                                                                SEATTLE, WASHINGTON 98104
      CASE NO.: 2:19-CV-01630                                                    TELEPHONE (206) 330-0595
                                                                                    FAX (206) 400-7609
            Case 2:19-cv-01630-MJP Document 28 Filed 11/15/19 Page 4 of 10



     writing acknowledges he owes a debt, the law will presume that he intends to pay it, unless
 1
 2   there is something in the writing which shows a contrary intention.” Cannavina v. Poston, 13

 3   Wn.2d 182, 124 P.2d 787 (1942), citing to 17 R.C.L., at page 889 and Wood on Limitations (4th
 4   ed.), vol. 1, p. 436, emphasis added. A loan modification application to a loan servicer is by
 5
     definition evidence of such a contrary intention.
 6
            The loan modification process is undeniably a process by which the parties of the
 7
     original debt explore a satisfactory modification upon which the debtor could pay. Olson v.
 8

 9   Merrill Lynch Credit Corp., 576 Fed.Appx. 506 (6th Cir. 2014) (HAMP is a federal program

10   enacted pursuant to the Emergency Economic Stabilization Act, 12 U.S.C. § 5201 et seq., that

11   gives lenders incentives to offer borrowers—with a mortgage payment-to-income ratio of over
12   31%—loan modifications with more favorable terms); Wigod v. Wells Fargo Bank, N.A., 673
13
     F.3d 547, 556-57 (7th Cir. 2012) (same). Under HAMP, the borrower was given a three-month
14
     trial plan to demonstrate his ability to make timely payment at the new monthly payment level.
15
     If the borrower successfully accepts the loan servicer’s TPP offer and makes all required
16

17   payments during the trial period and any other TPP requirements, the loan servicer will offer a

18   permanent loan modification agreement, and failure to do so is a breach of new contract separate

19   and apart from the existing note and deed of trust. Corvello v. Wells Fargo Bank, NA, 728 F.3d
20
     878, 885 (9th Cir. 2013). Thus, under Ninth Circuit law, a loan modification necessarily implies
21
     that a borrower is applying for a new contract, not a revival of the old debt. Id. Loan
22
     modification applications that did not even result in a contractual obligation due to acceptance of
23
     a TPP and payment under its terms or the execution of a permanent loan modification, the
24

25   Plaintiff does not met the requirements of Wash. Rev. Code 4.16.280. Cannavina, 13 Wn.2d at

26   124.
27
      REPLY TO RESPONSE TO OPPOSITION OF DEFENDANTS TO                         HENRY & DEGRAAFF, P.S.
                                                                                 787 MAYNARD AVE S.
      PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 4
                                                                              SEATTLE, WASHINGTON 98104
      CASE NO.: 2:19-CV-01630                                                  TELEPHONE (206) 330-0595
                                                                                  FAX (206) 400-7609
            Case 2:19-cv-01630-MJP Document 28 Filed 11/15/19 Page 5 of 10



     //
 1
 2   //

 3          Foreclosure Fairness Act Mediation
 4          For those loan modification applications that involved participation in a mediation under
 5
     the Washington State Foreclosure Fairness Act under Wash. Rev. Code 61.24.163 (“FFA”),
 6
     statutory prohibition under Wash. Rev. Code 61.24.169 prevents submission of mediation-
 7
     related materials as evidence in any litigation other than a “foreclosure action” between the
 8

 9   parties. Since Defendants are using the FFA materials to thwart Plaintiff’s action to quiet title

10   under Wash. Rev. Code 7.28.300 based on the statute of limitations and not in a foreclosure

11   action, any writings exchanged in the course of FFA mediatoin negotiations effectively
12   constitute inadmissible evidence. Wash. Rev. Code 61.24.169.
13
            C.      Tolling Events
14
            Bankruptcies
15
            Following the Plaintiff’s chapter 7 bankruptcy discharge on December 7, 2007, the
16

17   Plaintiff filed three (3) chapter 13 bankruptcy cases that dismissed a few months after each

18   filing. Dkt 24, Resp. Br. at 14:10-16. The Plaintiff concedes that the bankruptcy stays tolled the

19   the six year statute of limitations on US Bank’s loan. Wash. Rev. Code 4.16.230; Merceri v.
20
     Deutsche Bank AG, 2 Wash.App.2d 143, 408 P.3d 1140 (Wash. Ct. App. 2018).
21
            Non-Judicial Foreclosures
22
            Since Wean’s December 7, 2007 bankruptcy discharge, US Bank alleges that several
23
     incomplete non-judicial foreclosures also tolled the statute of limitations. Dkt 24, Resp Br. at
24

25   14:15-15:9. Washington State non-judicial foreclosures under Wash. Rev. Code 61.24 equate to

26   judicial “actions” for purposes of calculating the statute of limitations because the Deeds of
27
      REPLY TO RESPONSE TO OPPOSITION OF DEFENDANTS TO                         HENRY & DEGRAAFF, P.S.
                                                                                  787 MAYNARD AVE S.
      PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 5
                                                                               SEATTLE, WASHINGTON 98104
      CASE NO.: 2:19-CV-01630                                                   TELEPHONE (206) 330-0595
                                                                                   FAX (206) 400-7609
              Case 2:19-cv-01630-MJP Document 28 Filed 11/15/19 Page 6 of 10



     Trust Act explicitly incorporates the limitations imposed by Wash. Rev. Code 4.16.040. Wash.
 1
 2   Rev. Code 61.24.020; Walcker v. Benson, 79 Wn.App. 739, 743-44, 904 P.2d 1176 (Ct. App.

 3   1995) (the legislature intended to apply Wash. Rev. Code 4.16 when it stated in Wash. Rev.
 4   Code 61.24.020 that “[e]xcept as provided in this chapter, a deed of trust is subject to all laws
 5
     relating to mortgages on real property”). The Deed of Trust Act is otherwise silent on the statute
 6
     of limitations for non-judicial foreclosures. Wash. Rev. Code 61.24 et seq.
 7
              For a judicial foreclosure action, a voluntarily withdrawn or dismissed judicial
 8

 9   foreclosure action pursuant to CR 41(a)(1)(B) is a legal nullity that does not toll the statute of

10   limitations. Wachovia SBA Lending, Inc. v. Kraft, 165 Wn.2d 481, 492, 200 P.3d 683, 688

11   (2009); Fittro v. Alcombrack, 596 P.2d 665, 666 (Wash. Ct. App. 1979). Thus, to be consistent
12   with nonjudicial foreclosures, courts should apply a similar analysis and hold that nonjudicial
13
     sales that are voluntarily withdrawn or dismissed are legal nullities. Additionally, Washington
14
     state law looks dimly upon attempts to prolong a statute of limitations when it is within the
15
     power of the aggrieved party to heed it. Mood v. Mood, 171 Wash. 210, 221–22, 18 P.2d 21, 25
16

17   (1933). Courts have also found that “it is not the policy of the law to put it within the power of a

18   party to toll the statute of limitations.” Bennett v. Thorne, 36 Wash. 253, 269, 78 P. 936 (1904).

19   Following this reasoning, none of the incomplete non-judicial foreclosure sales at issue in this
20
     case count for tolling aside from the current non-judicial foreclosure sale tolled by this motion. 1
21
     But see U.S. Bank Nat'l Ass'n as Tr. of Holders of Adjustable Rate Mortgage Tr. 2007-2 v.
22
     Ukpoma, 438 P.3d 141, 145 (Wash. Ct. App. 2019) (in the face of multiple incomplete
23
     nonjudicial foreclosure sales, the author of the lead opinion declined to follow Bingham finding
24

25
     1
       Assuming for purposes of argument that the statute of limitations was still running at the time of the current non-
26
     judicial foreclosure sale.
27
         REPLY TO RESPONSE TO OPPOSITION OF DEFENDANTS TO                                  HENRY & DEGRAAFF, P.S.
                                                                                              787 MAYNARD AVE S.
         PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 6
                                                                                           SEATTLE, WASHINGTON 98104
         CASE NO.: 2:19-CV-01630                                                            TELEPHONE (206) 330-0595
                                                                                               FAX (206) 400-7609
             Case 2:19-cv-01630-MJP Document 28 Filed 11/15/19 Page 7 of 10



     its holding unsupported while the two other panel judges dissented on that point, following
 1
 2   Bingham and finding it consistent with Wash. Rev. Code 4.16.230).

 3          Alternatively, absent a clear ruling from Washington State’s Supreme Court regarding
 4   the effect of successive incomplete non-judicial foreclosures, courts follow Wash. Rev. Code
 5
     4.16.230 to find that commencement of a nonjudicial foreclosure proceeding tolls the six-year
 6
     limitations period, but not indefinitely. Wash. Rev. Code 4.16.230; Bingham v. Lechner, 111
 7
     Wn. App. 118, 127, 45 P.3d 562 (Wash. Ct. App. 2002)(recording notice of trustee’s sale tolled
 8

 9   the statute of limitations only to the date of scheduled sale or, given the trustee’s right to

10   continue the sale for a period or periods not exceeding 120 days). Thus, US Bank’s seven

11   incomplete foreclosures sales dismissed bankruptcies tolled the statute of limitations as follows:
12                                                                                     Total
13     Tolling Event                    Begins                   Ends                  Days
       Notice of Default                11/28/2007               08/02/2008            248
14     NOTS Recorded                    03/30/2010               10/30/2010            214
15     Notice of Default                01/20/2014               08/29/2014            221
       Chapter 13 BK (14-16485)         08/29/2014               11/21/2014            83
16     Notice of Trustee's Sale         01/12/2015               05/15/2015            123
17     Chapter 13 BK (15-13037)         05/15/2015               10/27/2015            165
       Notice of Trustee's Sale         04/13/2017               08/27/2017            136
18     Chapter 13 (17-13630)            08/27/2017               11/21/2017            85
       Notice of Default - to
19
       present                          01/25/2019
20     Total Tolling                                                                   1275 days

21
     See Exhibit 1 for a graphic visualization of these tolling events.
22

23          Loan Modifications

24          Lastly, the Plaintiff submitted several loan modifications of this US Bank loan to his
25   mortgage servicers. However, those loan modifications are nothing more than loss mitigation
26
     communications created in the course of pre-litigation settlement negotiation. In Washington,
27
      REPLY TO RESPONSE TO OPPOSITION OF DEFENDANTS TO                           HENRY & DEGRAAFF, P.S.
                                                                                    787 MAYNARD AVE S.
      PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 7
                                                                                 SEATTLE, WASHINGTON 98104
      CASE NO.: 2:19-CV-01630                                                     TELEPHONE (206) 330-0595
                                                                                     FAX (206) 400-7609
             Case 2:19-cv-01630-MJP Document 28 Filed 11/15/19 Page 8 of 10



     the law strongly favors the public policy of settlement over litigation. American Safety Cas. Ins.
 1
 2   Co. v. City of Olympia, 162 Wash .2d 762, 772, 174 P.3d 54 (2007). A finding that engagement

 3   in pre-litigation negotiation waives substantive rights under contract, would deter future parties
 4   from attempting settlement before resorting to use of the courts, which is against public policy.
 5
     Id. Just as pre-litigation settlement negotiations does not waive contract rights, public policy
 6
     bars construing unconsummated settlement negotiations like loan modifications undertaken
 7
     prior to litigation as a tolling event for the statute of limitations.
 8

 9           However, for purposes of this preliminary injunction, the loan modifications submitted

10   by Wean, if somehow construed as a statutory prohibition to foreclosure, tolled the statute of

11   limitations for and 565 additional days. Wash. Rev. Code 4.16.230.
12           Days of tolling if mortgage modification activity, incomplete non-judicial foreclosures
13
     and dismissed bankruptcy are included:
14
                                                                              Tolling           Total
15     Event                                           Tolling Begins         Ends              Days
16     Notice of Default - 248 Days Tolling            11/28/2007             08/02/2008        248
       NOTS Recorded - 604 Days Tolling                03/30/2010             11/24/2011        604
17     Notice of Default - 305 Days Tolling            01/20/2014             11/21/2014        305
       Notice of Trustee's Sale - 462 Days
18     Tolling                                         01/12/2015             04/18/2016        462
19     Notice of Trustee's Sale - 221 Days
       Tolling                                         04/13/2017             11/20/2017        221
20     Notice of Default – Tolled to Present           01/25/2019
       Total Tolling:                                                                           1840 Days
21

22
     See Exhibit 2 for a graphic visualization of tolling that includes all tolling activity.
23
             Thus, accounting for 1,840 days of tolling, the statute of limitations ran on January 24,
24

25   2019. See Exhibit 2. Thus, Plaintiffs have met their burden that they have a substantial

26

27
      REPLY TO RESPONSE TO OPPOSITION OF DEFENDANTS TO                           HENRY & DEGRAAFF, P.S.
                                                                                    787 MAYNARD AVE S.
      PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 8
                                                                                 SEATTLE, WASHINGTON 98104
      CASE NO.: 2:19-CV-01630                                                     TELEPHONE (206) 330-0595
                                                                                     FAX (206) 400-7609
            Case 2:19-cv-01630-MJP Document 28 Filed 11/15/19 Page 9 of 10



     likelihood of success of the merits and should be granted a preliminary injunction to stop the
 1
 2   pending non-judicial foreclosure and to allow further litigation of this lawsuit.

 3

 4         DATED: November 15, 2019.
 5
      HENRY & DEGRAAFF, P.S                           HENRY & DEGRAAFF, P.S
 6
      By: /s/ Christina L. Henry__                    By: /s/ Jacob DeGraaff
 7        Christina L. Henry, WSBA# 31273                 Jacob D. DeGraaff, WSBA #36713
          787 Maynard Ave S                               787 Maynard Ave S
 8        Seattle, Washington 98104                       Seattle, Washington 98104
 9        E-Mail: chenry@HDM-legal.com;                   E-Mail:jacobd@HDM-legal.com;
          mainline@hdm-legal.com                          mainline@hdm-legal.com
10         Attorneys for Plaintiff                        Attorneys for Plaintiff

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      REPLY TO RESPONSE TO OPPOSITION OF DEFENDANTS TO                         HENRY & DEGRAAFF, P.S.
                                                                                  787 MAYNARD AVE S.
      PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 9
                                                                               SEATTLE, WASHINGTON 98104
      CASE NO.: 2:19-CV-01630                                                   TELEPHONE (206) 330-0595
                                                                                   FAX (206) 400-7609
           Case 2:19-cv-01630-MJP Document 28 Filed 11/15/19 Page 10 of 10



                                   CERTIFICATE OF SERVICE
 1
 2          I certify that I caused to be served in the manner noted below a copy of the foregoing
     pleading on the following individual(s):
 3
            Kristine E Kruger kkruger@perkinscoie.com, docketpor@perkinscoie.com,
 4          HW_Asbestos_Sea@perkinscoie.com, kristinekruger@gmail.com
 5
            Michael Steven DeLeo     mdeleo@prklaw.com, rwhite@prklaw.com
 6
            Nathan F. Smith    nathan@mclaw.org, cvalenzuela@mclaw.org
 7
            Thomas N Abbott TAbbott@perkinscoie.com, docketsea@perkinscoie.com,
 8          MWalkup@perkinscoie.com
 9

10          DATED November 15, 2019 at Boston, Massachusetts.

11                                                 s/ Christina L Henry
                                                    Christina L. Henry, WSBA# 31273
12                                                  787 Maynard Ave S
13                                                  Seattle, Washington 98104
                                                    E-Mail: chenry@HDM-legal.com;
14                                                  mainline@hdm-legal.com
                                                    Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27
      REPLY TO RESPONSE TO OPPOSITION OF DEFENDANTS TO                   HENRY & DEGRAAFF, P.S.
                                                                            787 MAYNARD AVE S.
      PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 10
                                                                         SEATTLE, WASHINGTON 98104
      CASE NO.: 2:19-CV-01630                                             TELEPHONE (206) 330-0595
                                                                             FAX (206) 400-7609
